Case 1:18-cr-00123-CBA-RER Document 221 Filed 05/28/19 Page 1 of 2 PageID #: 2886
                                                                    COURT EXHIBrr


                                                                                           ^
 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA,
                                                                                       d-t ?
       -against-
                                                           VERDICT SHEET
                                                           18-CR-123(CBA)
 JOHN SCARPA, JR.,

                      Defendant.
                                               -X


 AMON,United States District Judge:


  1. How do you find the defendant as to Count Three: Conspiracy to Use Interstate Facilities to
     Commit Bribery?

                GUILTY                       NOT GUILTY



  2. How do you find the defendant as to Count Four: Use of Interstate Facilities to Commit
     Bribery?

                GUILTY                       NOT GUILTY




 Please report your verdict.

                                                      SIGNATURE OF THE FOREPERSON


                                                      Dated: ^                j(Q. O 1 ^
Case 1:18-cr-00123-CBA-RER Document 221 Filed 05/28/19 Page 2 of 2 PageID #: 2887
